Exhibit 10.1

EMPLOYMENT SEPARATION AGREEMENT

Entire Agreement:

This Agreement covers all understandings between Eric Obeck (“EMPLOYEE”) and
SendTec, Inc. (“EMPLOYER”), relating to EMPLOYEE’s employment and separation
from employment with EMPLOYER. (For the purposes of this waiver and release,
SendTec, Inc. should be understood to mean not only SendTec, Inc. itself, but
also any or all current or former affiliated companies and corporations, parent
corporations, partnerships, divisions and subsidiaries, and the current and
former officers, directors, shareholders, employees, agents, insurers,
attorneys, successors and assigns of EMPLOYER).

Separation:

EMPLOYEE’s separation from employment is effective April 16, 2008 (the
“Separation Date”). Following the Separation Date, the following shall be paid
to Employee pursuant to Company policy:

a) Any vested amounts due to EMPLOYEE under deferred compensation plans (such as
pension, retirement or profit sharing plans) will be paid according to the terms
of the plans;

b) Any paid time off (PTO) pay which EMPLOYEE has earned but not used will be
paid to EMPLOYEE in EMPLOYEE’S final pay check;

c) Any properly reimbursable expenses submitted by EMPLOYEE prior to the
Separation Date or within one week thereafter, shall be paid in accordance with
Company policy.

d) EMPLOYEE shall be entitled to health insurance continuation benefits under
COBRA at his own election and sole expense.

e) Any commissions earned, but unpaid at the Separation Date, will be paid.

After the Separation Date, the only other payments or other things of value
which EMPLOYEE will be entitled to receive from EMPLOYER are those set forth in
this Agreement. This Agreement supersedes the Employment Agreement dated
October 28, 2005, with the exception that Paragraph 7 and the restrictive
covenants and enforcement procedures in Paragraphs 11, 12 and 15 of the
Employment Agreement shall remain in effect according to their terms. EMPLOYEE
hereby reaffirms his intent to comply with such restrictions in full. Employee
agrees that if he violates said restrictions, the Company may discontinue any
further payments under this release, and may in addition seek an injunction
restraining any further violations of the Employment Agreement.

 

1



--------------------------------------------------------------------------------

No other agreement between EMPLOYEE and EMPLOYER relating to EMPLOYEE’S
employment will have any effect unless it is in writing and is signed and dated
by both parties after the date that this Agreement is signed.

Mutual Promises:

In exchange for the promises which EMPLOYEE makes in this Agreement below,
EMPLOYER agrees to provide to EMPLOYEE the additional benefits which are
described below. In exchange for the promises which EMPLOYER makes in this
Agreement, EMPLOYEE agrees to certain confidentiality and post-employment
obligations to EMPLOYER. These obligations are explained below.

Additional Benefits to Employee:

EMPLOYER shall pay EMPLOYEE his salary through the Separation Date, and for a
period extending to July 15, 2008, in regular intervals in accordance with the
Company’s payroll practices in effect from time to time, less applicable
withholding. Further, the EMPLOYER will make the EMPLOYEE’s Cobra payments for a
period extending to July 15, 2008. EMPLOYER further agrees to permit the
EMPLOYEE to keep the cell phone and laptop he currently has, however, the
EMPLOYEE will be solely responsible for any and all payments associated with
maintenance of the cell phone and laptop, including but not limited to any
service carrier or provider for the cell phone and the laptop. Notwithstanding
the foregoing, the EMPLOYER will pay for the cost of the service provider of the
cell phone and computer wireless card for the EMPLOYEE only through July 15,
2008.

Return of Property:

EMPLOYEE agrees to return to EMPLOYER, and to not at any time thereafter, for
any purpose or reason, further use, publish or keep at the time of his
termination, any Company property and any and all documents related to the
Company. Such property includes the original and any copy of company-issued
keys, key cards, business documents, company credit cards, pagers, client lists,
files, computer software, printouts, computer CD-ROMs, zip drives and their
contents, and any other computerized information, as well as system access codes
or passwords, plans, records, drawings, materials, advertisements, brochures,
equipment, manuals, notebooks, and any other record, papers, documents and
copies thereof relating to the Company and its business. It is specifically
agreed that any documents, card files, notebooks, programs, etc. containing
customer information and confidential information given to the Company by the
Customers, including Customer search-engine passwords, are the property of the
Company regardless of by whom they were compiled.

EMPLOYEE further agrees that after his termination, unless authorized in writing
by the Company, he will not access or attempt to access any of EMPLOYER’S or
EMPLOYER’S Clients’ systems, including, but not limited to, secure websites,
secured client systems, databases, EMPLOYER and Client networks, file systems,
email systems, VPN systems, telephone and voice mail systems or any proprietary
or operating systems of or for EMPLOYER or EMPLOYER’S Clients’ businesses.

 

2



--------------------------------------------------------------------------------

Non-Disparagement:

EMPLOYEE agrees not to make or publish any statement (orally or in writing) or
instigate, assist or participate in the making or publication of any statement
which would libel, slander, or disparage or expose to hatred, contempt or
ridicule EMPLOYER or its products, services, affairs or operations. EMPLOYER
agrees not to make or publish any statement (orally or in writing) or instigate,
assist or participate in the making or publication of any statement which would
libel, slander, or disparage or expose to hatred, contempt or ridicule EMPLOYEE
or his services.

Covenant to Cooperate:

EMPLOYEE hereby acknowledges that a partial consideration for the benefits
EMPLOYEE will receive pursuant to this Agreement and an inducement for EMPLOYER
to enter into this Agreement is EMPLOYEE’S agreement to cooperate with the
Company following EMPLOYEE’S separation through July 15, 2008 as follows:

 

  (A) If reasonably requested by the Company, EMPLOYEE will cooperate with
Company in the defense or prosecution of one or more existing or future court
actions, governmental investigations, arbitrations, mediations or other legal or
equitable proceedings which involve Company or any of its current or former
employees, officers or directors. This cooperation may include, but shall not be
limited to, the availability to provide testimony in deposition, affidavit,
trial, mediation or arbitration, as well as preparation for that testimony.
EMPLOYEE acknowledges that EMPLOYEE shall be available at Company’s reasonable
request for any meetings or conferences Company deems necessary in preparation
for the defense or prosecution of any such legal proceedings. If Company
requests EMPLOYEE to travel or travel is otherwise required in conjunction with
EMPLOYEE’S providing assistance to Company pursuant to this provision, Company
will reimburse or pay for EMPLOYEE’S necessary and reasonable travel expenses.

 

  (B) If reasonably requested by the Company, EMPLOYEE will provide contact
information, project status, contract status information about works in
progress, financial information, and any other information related to EMPLOYEE’S
job duties and responsibilities.

 

  (C) EMPLOYEE will, for a period of ten weeks from the date of his termination,
inform EMPLOYER of any employment he has accepted, including the name of new
employer and the position for which he as been employed.

 

3



--------------------------------------------------------------------------------

Voluntary and Knowing Agreement:

EMPLOYEE hereby warrants that EMPLOYEE has had adequate time to read and
understand the terms and provisions of this Agreement. EMPLOYEE further warrants
that no promise or inducement has been offered or made except as set forth or
referenced herein.

YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.

 

/s/ Eric Obeck       4/16/08 EMPLOYEE     DATE     /s/ Paul Soltoff     4/16/08
FOR THE EMPLOYER     DATE

 

4